In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                     Filed: June 7, 2018

* * * * * * * * * * * * * *
CHARLES E. SUMNER,         *                          No. 16-1500V
                           *
          Petitioner,      *                          Special Master Sanders
                           *
v.                         *
                           *                          Stipulation for Award; Influenza (“flu”)
SECRETARY OF HEALTH        *                          Vaccine; Brachial Plexopathy
AND HUMAN SERVICES,        *
                           *
          Respondent.      *
* * * * * * * * * * * * * *
Mark T. Sadaka, Sadaka Associates LLC, Englewood, NJ, for Petitioner.
Adriana Teitel, United States Department of Justice, Washington, DC, for Respondent.

                                            DECISION1

       On November 14, 2016, Charles E. Sumner (“Petitioner”) filed a petition for compensation
pursuant to the National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-10 to -34
(2012). Petitioner alleged that, as a result of an influenza vaccination he received on November
16, 2013, he suffered from brachial plexopathy. See Stip. at ¶¶ 1-4, ECF No. 37. Petitioner further
alleged that he suffered residual effects of the condition for more than six months. Id. at ¶ 4.

        On June 7, 2018, the parties filed a stipulation in which they state that a decision should be
entered awarding compensation to Petitioner. Stip. at ¶ 7, ECF No. 37. Respondent denies that
Petitioner’s alleged brachial plexopathy, its residual effects, or any other injury were caused-in-
fact or aggravated by the influenza vaccine that he received. Id. at ¶ 6. Nevertheless, the parties
agree to the joint stipulation, attached hereto as Appendix A. The undersigned finds the stipulation


       1
          This decision shall be posted on the website of the United States Court of Federal Claims,
in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899,
2913 (codified as amended at 44 U.S.C. § 3501 note (2012)). In accordance with Vaccine Rule
18(b), a party has 14 days to identify and move to delete medical or other information that satisfies
the criteria in § 300aa-12(d)(4)(B). Further, consistent with the rule requirement, a motion for
redaction must include a proposed redacted decision. If, upon review, the undersigned agrees that
the identified material fits within the requirements of that provision, such material will be deleted
from public access.

       2
           National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
reasonable and adopts it as the decision of the Court in awarding damages, on the terms set forth
therein.

The parties stipulate that Petitioner shall receive the following compensation:

        A lump sum of $62,500.00 in the form of a check payable to [P]etitioner. This amount
        represents compensation for all damages that would be available under 42 U.S.C.
        § 300aa-15(a).

Id. at ¶ 8.

      The undersigned approves the requested amount for Petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.3


        IT IS SO ORDERED.

                                              s/Herbrina D. Sanders
                                              Herbrina D. Sanders
                                              Special Master




        3
         Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing
of notice renouncing the right to seek review.
                                                 2